DETAILED ACTION
This office action is in response to the amendments to the claims filed on 12 August 2022.  Claims 1 – 10 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 8, the limitation “at least one concave recess, which at least the drive element of the drive unit engages in at least partially” is indefinite because drive element (26) engages the flexible-tube delivery element (16) via the breakthrough (82).  The drive element (26) does not engage the concave recess (46) – See applicant’s specification Page 18, Lines 17 – 19: “The concave recess 46 of the further clamping element 42, 44 preferably comprises at least one break-through 82, through which the drive element 26 of the drive unit 20 is enabled to act onto the flexible-tube delivery element 16, 18”.  For the purpose of prior art analysis, the phrase --at least one concave recess comprising at least one breakthrough through which at least the drive element of the drive unit at least partially engages the flexible-tube delivery element-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent 4,034,773 A) in view of Jess (US Patent 4,155,362 A).


    PNG
    media_image1.png
    582
    802
    media_image1.png
    Greyscale

First annotated Figure 11 of Huggins

    PNG
    media_image2.png
    495
    661
    media_image2.png
    Greyscale

Second annotated Figure 11 of Huggins
In Re Claim 1, Huggins discloses a clamping device (Figure 11 embodiment only) for a delivery device (described in Column 1, Lines 28 – 30), comprising: 
at least one clamp-in unit (8, 12) for clamping in at least one flexible-tube delivery element (14) of the delivery device, wherein, for a delivery of a medium (anesthetics disclosed in Column 1, Line 21), a drive force is exertable on said at least one flexible-tube delivery element (12) since it has an open section of tubing outside the clamp; further, there is clearly an exposed portion of the tube 14 best seen in Figure 1 that is capable of being subjected to a drive force from a peristaltic actuator such as rollers or fingers associated with peristaltic pumps), at least in a state when the at least one flexible-tube delivery element (12) is arranged in the clamp-in unit (8, 12), the clamp-in unit (8, 12) is configured to clamp the flexible-tube delivery element (14) in such a way that it is curved as a whole, viewed in a cross section extending transversely to a delivery direction of the at least one flexible-tube delivery element (14) (portion of the tube 14 that is located in grooves 48/51 is curved; this is consistent with applicant’s definition of “curved as a whole” on Page 2, Lines 20 – 30 of Applicant’s Specification and Figure 3 of Applicant’s Specification), the clamp-in unit (8, 12) comprises at least one clamping element (12), which in particular differs from a drive element of the drive unit (the clamping elements 8 or 12 do not perform any driving functions, therefore they must differ from any element that performs the driving function) and which comprises a convex abutment element (see Second annotated Figure 11 above - the portion inside the annotated trapezoidal enclosure between the two depicted inclined surfaces of 53) realizing an abutment surface for the at least one flexible-tube delivery element (14), the clamp-in unit (8, 12) comprises at least the at least one  clamping element (12), which has at least one angled clamping surface (there are two such surfaces – both are pointed to by a corresponding label 53), and the at least one clamping element (12) comprises at least one adhesive element (top edge of the angled surface of 53 is an “adhesive element” because it is part of “an anvil surface to pinch shut diametrically opposed portions of the tubing 14 on opposite sides of the longitudinal axis of the tubing” – Column 4, Lines 46 – 47; Column 2, Lines 15 – 20; see First annotated Figure 11 above where the arrow points to the top edge depicted as a point of intersection between a horizontal surface and the inclined surface) that is arranged on the clamping surface (surface of 53) of the at least one clamping element (12).
Huggins does not explicitly disclose a drive unit that exerts a drive force on the flexible-tube delivery element (Although Column 1, Lines 28 – 33 disclose a gravity feed type infusion device, the gravity feed is not a drive unit for generating a drive force on the at least one flexible-tube delivery element).
However, Figure 1 of Jess discloses an analogous clamping device (18), at least one flexible tube-delivery element (14), and at least one drive unit (70, 71; {it is part of the pump 16}; this is an equivalent structure to applicant’s drive unit 20, 26 in view of the 112 f invocation – see MPEP 2183) for generating a drive force that that acts onto the flexible-tube delivery element (14) (Column 4, Lines 15 – 22 and 27 – 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the drive unit taught by Jess into the infusion device of Huggins for the purpose of generating and exerting a drive force on the flexible-tube delivery element and for the purpose of providing a metering function (Column 4, Line 35 – 36; a metering function allows variation of flow rate by changing speeds of the drive unit and is not limited by a constant force provided by the gravity feed).

In Re Claim 2, Huggins further discloses that the convex abutment element (horizontal portion of 12 between the two depicted inclined surfaces of 53) comprises a concave recess (48 – see Figure 11), at least in a partial region (central portion of the convex abutment element) (Column 4, Lines 54 – 57; Figure 11).

In Re Claim 4, Huggins further discloses that the clamp-in unit (8, 12) comprises at least the at least one clamping element (12) and at least one further clamping element (8) that acts together with the at least one clamping element (12) and delimits at least one concave recess (48), in which at least the convex abutment element (horizontal portion of 12 between the two depicted inclined surfaces of 53) of the clamping element (12) at least partly engages in a state when the clamping element (12) and the further clamping element (8) are connected to one another (Figure 11 shows that they are connected to one another).

    PNG
    media_image3.png
    689
    828
    media_image3.png
    Greyscale

Second annotated excerpt of Figure 11 of Huggins
In Re Claim 5, Huggins further discloses that the clamp-in unit (8, 12) further comprises at least one further clamping element (8) that acts together with the at least one clamping element (12), and the at least one further clamping element (8) comprises at least one further angled clamping surface (angled clamping surface 53 is in clamping element 12, and the angled clamping surface shown in second annotated Figure 11 above is in clamping element 8), said at least one angled clamping surface and said at least one further angled clamping surface (53 and the one shown in second annotated Figure 11 above) being realized to correspond to one another (each of the two surfaces 53 corresponds to a corresponding angled surface shown in second annotated Figure 11 above).

In Re Claim 6, Huggins further discloses that at least the at least one further angled clamping surface (see second annotated Figure 11 above) of the at least one further clamping element (8) comprises at least one further concave recess (51), which the at least one flexible-tube delivery element (14) at least partly protrudes into, in at least one clamped state (as shown in Figure 11).

In Re Claim 7, Jess further discloses a delivery device (Figure 1) comprising: at least one clamping device (18) according to claim 1, with at least one flexible-tube delivery element (14), and with at least one drive unit (70, 71) for generating a drive force that acts onto the at least one flexible-tube delivery element (14).

In Re Claim 10, Huggins does not disclose a base plate.

    PNG
    media_image4.png
    761
    584
    media_image4.png
    Greyscale

Annotated Figure 1 of Jess
However, the referenced element represented by the shaded area in the annotated Figure 1 of Jess is a base plate onto which each of the at least one clamping device (17), the at least one flexible-tube delivery element (14), and the at least one drive unit (70, 71; this is what drives the pump 16 in the above figure) are affixed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to add the base plate of Jess to the clamp and tube of Huggins for the purpose of providing a suitable mount for the drive unit / peristaltic pump.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent 4,034,773 A) in view of Jess (US Patent 4,155,362 A) and further in view of King (US Patent 4,493,710 A).
In Re Claim 3, Huggins and Jess do not disclose three circular-arc sections.
However, Figure 5 of King discloses at least one clamping element (40) wherein the concave recess (63) of the convex abutment element (two projections 62 plus in-between recess 63) is delimited by three circular-arc sections (peak of projection 62, crest of recess 63, peak of next projection 62) of the convex abutment element, which are arranged in a partial region of the convex abutment element and are directly subsequent to one another as shown in Figure 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the convex abutment element of Huggins / Jess such that the concave recess is delimited by three circular-arc sections of the convex abutment element as taught by King for the purpose of eliminating sharp edges that could gouge into and damage the tube.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for indicating Allowable Subject Matter
In Re Claim 9, applicant appears to have accepted examiner’s proposed amendment that overcomes the 112 (b) rejection for previously presented Claim 8 and presented it as new claim 9.  

    PNG
    media_image5.png
    528
    590
    media_image5.png
    Greyscale

Annotated Figure 2B of Kawasumi
In Re Claims 8 and 9, Kawasumi (PG Pub US 20080247892 A1) discloses that the clamp-in unit (20, 30; Figure 1) comprises at least the at least one clamping element (20 is one clamping element) and at least one further clamping element (30 is the other opposing clamping element) that acts together with the at least one clamping element (20) and delimits at least one concave recess (33; Figure 2b) comprising at least one breakthrough (see annotated Figure 2B above) through which at least the drive element (72a) of the drive unit (72) at least partially engages the flexible-tube delivery element (50).  However it would not be possible, absent applicant’s disclosure, to combine Huggins / Jess with Kawasumi to arrive at the claimed invention in Claims 8 and 9.


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “The office action toward the bottom of page 12 argues that the clamp of Huggins could be combined with a peristaltic pump. However, this conclusion is not explicitly mentioned in Huggins, nor is it suggested or implied.  As noted in the office action, the infusion device disclosed in Huggins is specifically a gravity feed device”.
Examiner’s Response: The mentioned gravity feed device typically includes a peristaltic pump, see Jess, Column 3, Lines 43 – 48.  Further Jess also discloses a clamp (18) that is be combined with a peristaltic pump (15, 16), which proves that the clamp of Huggins could be combined with a peristaltic pump.  MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued on Page 9 of Applicant’s Response that “The applicant submits, however, that both Huggins and Jess are far removed from the presently claimed subject-matter. That is, the present application is not directed to separate clamps that are attached to a flexible tube far away from a pump. Rather, the claimed embodiment is directed to a clamping device in a pump, explicitly claimed as "flexible-tube delivery element" on which the drive force for delivery of the medium is exerted”.

    PNG
    media_image6.png
    717
    892
    media_image6.png
    Greyscale

Examiner’s Response: Applicant’s specification does not provide a standard which resolves the scope of the phrase “far away” and what distance does not constitute “far away”.  Further, the claim does not recite the limitation “far away” or otherwise exclude it from the scope of the claim.  In any case, Jess discloses another clamp (17) that is a distance (see annotated figure above) from the peristaltic pump (16).  The pump (16) and the clamp (17) are part of the same pump assembly (15), therefore the examiner contends that the pump is not a “far away” distance from the clamp.  Applicant’s argument would therefore be moot if the clamp was positioned sufficiently close to the peristaltic pump as suggested by Jess.  With regards to the “flexible-tube delivery element” limitation, element (14) of Huggins is clearly a flexible-tube (Column 1, Lines 17 – 18)”, further, it clearly performs fluid delivery because it performs intravenous infusion of medication (Column 1, Lines 18 – 19).  Further, the tube is well known to have an exposed section outside of the clamp, where the drive force for the delivery of the medium can be exerted.  Note that Claim 1 does not require the drive itself to be present, so the only requirement is that the tube has an exposed section outside of the clamp.

Applicant has argued on Page 9 of Applicant’s Response that “Nor would Huggins and Jess inform said person of ordinary skill in how to further design such a clamping device”
Examiner’s Response: Jess already discloses the clamping device (18) but not its details, Huggins clearly discloses how to design the broadly disclosed clamping device of Jess.

Applicant has argued on Page 10 of Applicant’s Response that “With respect to dependent claim 8, the original English written description at page 13, lines 20-24 describes that the clamp-in unit further comprises at least one further clamping element which acts together with the at least one clamping element, and which delimits at least one concave recess, which the at least one drive element of the drive unit engages in at least partially. The applicant amends dependent claim 8 herein to reflect the above description, and submits that amended dependent claim 8 is clear and definite”
Examiner’s Response: The cited portion of the specification (page 13, lines 20-24) only recites the original claim language without any further detailed explanation of the “concave recess” (46).  The label 46 in Figure 4 points to a side of the further clamping element (42) that does not engage the drive element.  The cited portion of the specification does not resolve the indefiniteness of the claim.  The 112 (b) rejection is therefore being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746            

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3 October 2022